AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                     Middle District
                                  __________ Districtofof
                                                       Alabama
                                                          __________
                                                )
           UNITED STATES OF AMERICA             ) JUDGMENT IN A CRIMINAL CASE
                       v.                       ) (For Revocation of Probation or Supervised Release)
                                                )                      :2
            SHAHEYNE PHILLIP THOMAS             )
                                                ) Case No. 3:18cr34-WKW-01
                                                ) USM No. 17458-002
                                                )
                                                ) Sandi Yoshiko Irwin
                                                                                            Defendant’s Attorney
THE DEFENDANT:
G admitted guilt to violation of condition(s)                                       of the term of supervision.
G was found in violation of condition(s) count(s)                              after denial of guilt.
The defendant is adjudicated guilty of these violations:
   'HIHQGDQWSOHG12&217(67WRYLRODWLRQVDQGRIWKH3HWLWLRQ
Violation Number             Nature of Violation                                                           Violation Ended
1                             The defendant committed another federal, state or local crime                03/30/2021

2                               The defendant committed another federal, state or local crime              03/30/2021
3                               The defendant committed another federal, state or local crime              03/30/2021
4                               The defendant committed another federal, state or local crime              03/30/2021

       The defendant is sentenced as provided in pages 2 through        3      of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has not violated condition(s)                             and is discharged as to such violation(s) condition.
      9LRODWLRQRIWKH3HWLWLRQ',60,66('RQ*RYHUQPHQW V0RWLRQ
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: 6115                                             06/23/2021
                                                                                       Date of Imposition of Judgment
Defendant’s Year of Birth:          1994
                                                                                           /s/ W. Keith Watkins
City and State of Defendant’s Residence:                                                      Signature of Judge
Camp Hill, AL
                                                                                 W. Keith Watkins, U. S. District Judge
                                                                                            Name and Title of Judge


                                                                                                06/23/2021
                                                                                                        Date
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 1A

                                                                                         Judgment—Page   2    of    3
DEFENDANT: SHAHEYNE PHILLIP THOMAS
CASE NUMBER: 3:18cr34-WKW-01

                                                  ADDITIONAL VIOLATIONS

                                                                                                             Violation
Violation Number               Nature of Violation                                                           Concluded
5                              The defendant committed another federal, state or local crime                 03/30/2021

7                              The defendant committed another federal, state or local crime                 03/30/2021
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment
                                                                                                  Judgment — Page   3       of   3
DEFENDANT: SHAHEYNE PHILLIP THOMAS
CASE NUMBER: 3:18cr34-WKW-01


                                                            IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
Twenty Four Months. This TERM of Supervised Release imposed on February 28, 2019 is REVOKED.




     G The court makes the following recommendations to the Bureau of Prisons:




     ✔ The defendant is remanded to the custody of the United States Marshal.
     G

     G The defendant shall surrender to the United States Marshal for this district:
         G    at                                 G a.m.         G p.m.       on                                         .
         G    as notified by the United States Marshal.

     G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         G    before 2 p.m. on                                           .
         G    as notified by the United States Marshal.
         G    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                        to

at                                                  with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                         By
                                                                                            DEPUTY UNITED STATES MARSHAL
